Citation Nr: 1738877	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-33 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, also characterized as a claim for service connection for cephalgia.
 
2.  Entitlement to service connection for a gastrointestinal disability, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, also characterized as a claim for service connection for irritable bowel syndrome (IBS), diverticulosis and diarrhea.

3.  Entitlement to service connection for respiratory infections, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, also characterized as a claim for service connection for pulmonary hypertension and chronic obstructive pulmonary disease (COPD).

4.  Entitlement to service connection for bilateral conjunctivitis.
 
5.  Entitlement to service connection for fatigue, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, also characterized as a claim for service connection for chronic fatigue syndrome (CFS) and fibromyalgia.
 
6.  Entitlement to service connection for muscle and joint pain, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, also characterized as a claim for service connection for degenerative disc disease, degenerative arthritis, and gouty arthritis of various joints to include the hips, knees, cervical spine, lumbar spine and shoulders.
 
7.  Entitlement to service connection for a gastroesophageal disorder, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, also characterized as a claim for service connection for gastroesophageal reflux disease (GERD).
 
8.  Entitlement to service connection for neurological symptoms, including as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, also characterized as a claim for service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from April 1956 to April 1959, and from September 1990 to May 1991.  The latter period of active duty included service in the Southwest Asia Theater of Operations from November 5, 1990 to April 23, 1991.  He also had several periods of active duty for training with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  The Board remanded this case in June 2013, June 2014, March 2015, March 2016, and November 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board acknowledges that this case has undergone multiple remands.  Unfortunately, and for the reasons explained below, the Board finds that another remand is necessary.  The Board regrets the additional delay, but the remand is necessary to afford the Veteran every possible consideration.

By way of background, on December 2008, the Veteran raised the issues of service connection for IBS, headaches, a respiratory disability, chronic fatigue, muscle joint pain, GERD, neurological symptoms, cognitive difficulties, memory loss, and sleep apnea.  The RO denied all these issue in a February 2010 rating decision.  The Veteran appealed via a December 2010 notice of disagreement.  Specifically, he appealed the denials of service connection for IBS, headaches, a respiratory disability, chronic fatigue, muscle joint pain, GERD, and neurological symptoms.

In June 2013, the Board noted the Veteran's assertion that he was required to take pyridostigmine bromide three times daily and that he served within a 50 km radius of the Khamisiyah Ammunition Storage Point (ASP) during his service in Southwest Asia.  The Board interpreted this statement from the Veteran as an assertion that his claimed disabilities are related to his Gulf War service.  Then, in June 2014, the Board recharacterized the issues on appeal as currently listed on the first page of this decision, to more accurately reflect the matters under appeal.

In June 2013, the Board remanded for a VA examination.  The Board asked the examiner to identify any known clinical diagnoses responsible for the Veteran's claimed symptoms.  For any symptoms attributed to a known clinical diagnosis, the examiner was instructed to opine whether the diagnosed disorder was due to service in Southwest Asia.  For any symptoms not attributed to a known clinical diagnosis, the examiner was instructed to indicate whether they were due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

The Veteran underwent a VA examination in October 2013.  The examiner indicated that the Veteran had no subjective complaints associated with an undiagnosed illness and that he did not meet the diagnostic criteria for an undiagnosed illness.  The examiner further noted that a review of the evidence of record revealed no single event or constellation or series of events that occurred during military service in Southwest Asia that did or may have resulted in exposure to environmental hazards that could have resulted in the current constellation of disability patents displayed by the Veteran.  The examiner diagnosed GERD, diverticulosis, diarrhea (per history), cephalgia (headaches), COPD, pulmonary hypertension, arthritis in multiple joints, and peripheral neuropathy.  The examiner opined that these conditions were not medically unexplained chronic multisymptom illnesses (MUCMI) or related to exposure in Southwest Asia.  In addition, the examiner ruled out diagnoses of IBS, fibromyalgia, and CFS.  The examiner reiterated and expanded on her opinion in a January 2015 addendum.

Since June 2014, the Board's remand efforts have focused on outstanding VA treatment records, in particular, from the VA facilities in Ann Arbor (MI), Saginaw (MI), Detroit (MI), and Tampa (FL).  Most recently, in November 2016, the Board determined that the AOJ had not fully complied with the Board's March 2016 remand directives.  Consequently, the Board instructed the AOJ to obtain outstanding treatment records from the VA facilities in Ann Arbor (MI) and Saginaw (MI).  The Board (in November 2016) underscored the duty to notify the Veteran of any unavailable records.  The record reflects that treatment records from the VA facility in Saginaw (MI) have since been obtained.  The record also reflects that a records request to the VA facility in Ann Arbor (MI) resulted in a negative response.  There is, however, no indication that the AOJ notified the Veteran of this development, as instructed by the Board.  As such, the Board does not find substantial compliance and has no choice but to remand for compliance with prior remand directive.  In this regard, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of a remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) (stating, "[i]t is substantial compliance, not absolute compliance, that is required" under Stegall).   

The Board also finds that a new VA opinion should be obtained.  Since the last VA opinion (January 2015), a significant amount of VA treatment records have been associated with the claims file.  These records have not been reviewed and considered by a VA examiner.  Insofar as these records shed light on the current nature of the Veteran's claimed disabilities, they are relevant to the present claim.

In addition, the VA opinions (October 2013 and January 2015) do not show adequate consideration of the Veteran's assertions that he was required to take pyridostigmine bromide three times daily during service in Southwest Asia and that he served within a 50 km radius of the Khamisiyah.  He has cited an online resource that identifies his unit as having been within a 50 km radius of Khamisiyah.  
See http://www.gulflink.osd.mil/khamisiyah/n01_s11.htm.  According to an April 2002 final report from the Special Assistant to the Under Secretary of Defense (Personnel and Readiness) for Gulf War Illnesses, Medical Readiness, and Military Deployments, of the U.S. Department of Defense, Khamisiyah was the site of U.S. demolition operations that included the destruction of chemical rockets.  
See http://www.gulflink.osd.mil/khamisiyah_iii/ (within online resource cited by the Veteran).  The report concludes that, as a result of these operations, some U.S. ground forces were likely exposed to very low levels of nerve agent.  The Board acknowledges that the Veteran was serving in Southwest Asia at the time of these operations.  Any future opinion should address these assertions.

The Board further notes that VA treatment records contain observations that the Veteran suffers from multiple joint pain related to Gulf War syndrome.  See VA treatment records notes from September 2013 and December 2013, from the VA facility in Saginaw (MI).  A December 2014 VA treatment note (also from Saginaw) indicates that the Veteran has Gulf War syndrome, adding that he tested positive for antinuclear antibodies (ANA).  These observations contradict the VA examiner's conclusion that the Veteran does not have any disorders related to his service in Southwest Asia.  Any future opinion should also address this evidence.

Finally, the Board notes that the Veteran spends one part of the year in Michigan and the other part in Florida.  The AOJ should ensure that the Veteran is scheduled for a VA examination at the appropriate VA facility.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed disabilities.  All efforts should be made to accommodate the Veteran's traveling/residency schedule in scheduling the examination.  All efforts in this regard should be documented in the record.  

Any indicated test should be accomplished.  Review of the claims file should be noted in the examiner's report.


The examiner should respond to the following:

(a)  With regard to Veteran's claimed headaches:

(i)  Are the Veteran's current headaches attributable to a known clinical diagnosis?

(ii)  For any known clinical diagnosis, is it at least as likely as not (probability of 50 percent or more) that such disorder is related to the Veteran's service in Southwest Asia, to include any hazardous environmental exposure?

If the Veteran's headaches are not attributable to a known clinical diagnosis, are they due to an undiagnosed illness or medically unexplained chronic multisymptom illness, such as fibromyalgia?

(b)  With regard to the Veteran's claimed gastrointestinal disability:

(i)  Are the Veteran's current gastrointestinal symptoms attributable to a known clinical diagnosis?

(ii)  For any known clinical diagnosis, is it at least as likely as not (probability of 50 percent or more) that such disorder is related to the Veteran's service in Southwest Asia, to include any hazardous environmental exposure?

If any gastrointestinal symptoms are not attributable to a known clinical diagnosis, are they due to an undiagnosed illness or medically unexplained chronic multisymptom illness, such as irritable bowel syndrome?

(c)  With regard to the Veteran's claimed respiratory disability:

(i)  Are the Veteran's current respiratory symptoms attributable to a known clinical diagnosis?

(ii)  For any known clinical diagnosis, is it at least as likely as not (probability of 50 percent or more) that such disorder is related to the Veteran's service in Southwest Asia, to include any hazardous environmental exposure?

If any Veteran's respiratory symptoms are not attributable to a known clinical diagnosis, are they due to an undiagnosed illness or medically unexplained chronic multisymptom illness?

(d)  With regard to the Veteran's claimed bilateral conjunctivitis:

(i)  Are the Veteran's current eye symptoms attributable to a known clinical diagnosis?

(ii)  For any known clinical diagnosis, is it at least as likely as not (probability of 50 percent or more) that such disorder is related to the Veteran's service in Southwest Asia, to include any hazardous environmental exposure?

If any Veteran's eye symptoms are not attributable to a known clinical diagnosis, are they due to an undiagnosed illness or medically unexplained chronic multisymptom illness?

(e)  With regard to the Veteran's claimed fatigue:

(i)  Is the Veteran's fatigue attributable to a known clinical diagnosis?

(ii)  For any known clinical diagnosis, is it at least as likely as not (probability of 50 percent or more) that such disorder is related to the Veteran's service in Southwest Asia, to include any hazardous environmental exposure?

If the Veteran's fatigue is not attributable to a known clinical diagnosis, are they due to an undiagnosed illness or medically unexplained chronic multisymptom illness, such as CFS?

(f)  With regard to the Veteran's claimed muscle and joint pain:

(i)  Is the Veteran's current joint and muscle pain attributable to a known clinical diagnosis?

(ii)  For any known clinical diagnosis, is it at least as likely as not (probability of 50 percent or more) that such disorder is related to the Veteran's service in Southwest Asia, to include any hazardous environmental exposure?

If the Veteran's joint and muscle pain is not attributable to a known clinical diagnosis, are they due to an undiagnosed illness or medically unexplained chronic multisymptom illness, such as fibromyalgia?

(g)  With regard to the Veteran's claimed gastroesophageal disability:

(i)  Are the Veteran's current gastroesophageal symptoms attributable to a known clinical diagnosis?

(ii)  For any known clinical diagnosis, is it at least as likely as not (probability of 50 percent or more) that such disorder is related to the Veteran's service in Southwest Asia, to include any hazardous environmental exposure?

If any gastroesophageal symptoms are not attributable to a known clinical diagnosis, are they due to an undiagnosed illness or medically unexplained chronic multisymptom illness?

(h)  With regard to the Veteran's claimed neurological disability:

(i)  Are the Veteran's current neurological symptoms attributable to a known clinical diagnosis?

(ii)  For any known clinical diagnosis, is it at least as likely as not (probability of 50 percent or more) that such disorder is related to the Veteran's service in Southwest Asia, to include any hazardous environmental exposure?

If any neurological symptoms are not attributable to a known clinical diagnosis, are they due to an undiagnosed illness or medically unexplained chronic multisymptom illness?

A comprehensive rationale should accompany any opinion provided.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.  The examiner should also consider and address the following:

(a)  The Veteran's assertion that he was required to take pyridostigmine bromide three times daily during service in Southwest Asia,

(b)  the Veteran's assertion that he served within a 50 km radius of the Khamisiyah ASP (site of demolitions operations that included the destruction of chemical weapons) and the implicit suggestion that he might have been exposed to nerve agents, and

(c)  VA treatment records indicating that the Veteran has Gulf War syndrome and is ANA positive.

2.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).


